File No. 333-166104 As filed with the SEC on September 24, 2010 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 1 (Check appropriate box or boxes) CASH TRUST SERIES, INC. (Exact Name of Registrant as Specified in Charter) 1-800-341-7400 (Area Code and Telephone Number) 4000 Ericsson Drive Warrendale, PA 15086-7561 (Address of Principal Executive Offices) John W. McGonigle, Esquire Federated Investors Tower 1001 Liberty Avenue Pittsburgh, Pennsylvania 15222-3779 (Name and Address of Agent for Service) Copies to: Jennifer Eck, Esquire Dickstein Shapiro LLP 2treet, NW Washington, DC20037-1526 (202) 828-2218 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 485(b). No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. Part C.Other Information Item 15. Indemnification (20) Item 16.Exhibits Conformed copy of Articles of Incorporation Copy of AmendedBylaws Amendment No.(s) Amendment No. 4 Amendment No. 5 Amendment No. 6 Amendment Nos. 7 and 8 3 Not applicable 4 Form of Plan of Reorganization 5 Not applicable Conformed copy of Investment Advisory Contract including Exhibits A, B, C and D of the Registrant Conformed copy of Amendment to Investment Advisory Contract of the Registrant Conformed copy of Distributor's Contract including Exhibits A, B, C, and D of the registrant Conformed copy of Amendment dated June 1, 2001 to Distributor’s Contract of the Registrant Conformed copy of Amendment dated October 1, 2003 to Distributor’s Contract of the Registrant The Registrant hereby incorporates the conformed copy of the specimen Mutual Funds Sales and Service Agreement; Mutual Funds Service Agreement; and Plan Trustee/Mutual Funds Service Agreement from Item 24(b)(6) of the Cash Trust Series II Registration Statement on Form N-1A, filed with the Commission on July 24, 1995. (File Nos. 33-38550 and 811-6269). 8 Not applicable Conformed copy of Custodian Contract of the Registrant Conformed copy of Custodian Fee Schedule Conformed copy of Amendment to Custodian Contract of the Registrant Conformed copy of Amended and Restated Distribution Plan including Exhibit A of the Registrant The responses described in Item 23(e)(iv) are hereby incorporated by reference. 11 Form of Opinion and Consent of Counsel regarding the legality of Shares being issued 12 Form of Opinion regarding tax consequences of Reorganization; (to be filed by amendment) The Registrant hereby incorporates by reference the conformed copy of the Agreement for Administrative Services with Exhibit 1 and Amendments 1 and 2 attached, between Federated Administrative Services and the Registrant from Item 23(h)(iv) of the Federated Total Return Series, Inc. Registration Statement on Form N-1A, filed with the Commission on November 29, 2004. (File Nos. 33-50773 and 811-7115) Conformed copy of Amendment No. 3 to Agreement for Administrative Services between Federated Administrative Services Company and the Registrant dated June 1, 2005 The Registrant hereby incorporates the conformed copy of Transfer Agency and Service Agreement between the Federated Funds listed on Schedule A revised 3/1/06 and State Street Bank and Trust Company from Item 23(h)(ix)of the Federated Total Return Government Bond Fund Registration Statement on Form N-1A, filed with the Commission on April 26, 2006. (File Nos. 33-60411 and 811-07309) The Registrant hereby incorporates the conformed copy of the Financial Administration and Accounting Services Agreement, with attached Exhibit A revised 3/1/06 from Item (h) (viii) of Federated Total Return Government Bond Fund. Registration Statement on Form N-1A, filed with the Commission on April 26, 2006 (File Nos. 33-60411 and 811-07309) Conformed copy of the Financial Administration and Accounting Services Agreement, with attached Exhibit A revised 6/30/04 The responses described in Item 23(e)(iv) are hereby incorporated by reference Conformed copy of the Financial Administration and Accounting Services Agreement, with attached Exhibit A revised 6/1/07 Conformed copy of Transfer Agency and Service Agreement dated July 1, 2004 Conformed copy of Consent of Hilliard-Lyons Government Fund, Inc’s Independent Registered Public Accounting Firm Conformed copy of Consent of Registrant’s Independent Registered Public Accounting Firm 15 Not Applicable Conformed copy of Certification of Resolutions adopted by the Board of Directors Conformed copy of Power of Attorney of the Registrant ALL RESPONSES ARE INCORPORATED BY REFERENCE TO A POST-EFFECTIVE AMENDMENT (PEA) OF THE REGISTRANT FILED ON FORM N-1A (FILE NOS. 33-29838. and 811-5843) 1 Initial Registration Statement filed July 13, 1989 2 PEA No. 1 filed August 14, 1989 3 PEA No. 1 filed December 6, 1989 7 PEA No. 9 filed September 23, 1993 9 PEA No. 13 filed September 27, 1995 10 PEA No. 18 filed September 28, 1998 12 PEA No. 21 filed September 28, 2000 13 PEA No. 23 filed July 25, 2002 14 PEA No. 24 filed July 29, 2003 15 PEA No. 25 filed July 29, 2004 16 PEA No. 26 filed July 27, 2005 17 PEA No. 27 filed July 28, 2006 18 PEA No. 28 filed July 27, 2007 19 PEA No. 29 filed July 28, 2008 20 Reference is incorporated by reference to Registrant’s N-14 filed April 16, 2010 (File Nos. 333-166104 and 811-05843) Item 17Undertakings: (1)The undersigned Registrant agrees that prior to any public reoffering of the securities registered through the use of a prospectus which is a part of this Registration Statement by any person or party who is deemed to be an underwriter within the meaning of Rule 145(c) of the Securities Act of 1933, the reoffering prospectus will contain the information called for by the applicable registration form for reofferings by persons who may be deemed underwriters, in addition to the information called for by the other items of the applicable form. (2)The undersigned Registrant agrees that every prospectus that is filed under paragraph (1) above will be filed as a part of an amendment to the Registration Statement and will not be used until the amendment is effective, and that, in determining any liability under the Securities Act of 1933, each post-effective amendment shall be deemed to be a new Registration Statement for the securities offered therein, and the offering of the securities at that time shall be deemed to be the initial bona fide offering of them. Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant, CASH TRUST SERIES, INC., has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Pittsburgh and Commonwealth of Pennsylvania, on the 24th day of September 2010. CASH TRUST SERIES, INC. BY:/s/ Leslie K. Ross Leslie K. Ross, Assistant Secretary September 24, 2010 Pursuant to the requirements of the Securities Act of 1933, this Amendment to its Registration Statement has been signed below by the following person in the capacity and on the date indicated: NAME TITLE DATE BY:/s/ Leslie K. Ross Leslie K. Ross, Assistant Secretary Attorney In Fact For the Persons Listed Below September 24, 2010 John F. Donahue * Director September 24, 2010 Richard B. Fisher Vice Chairman September 24, 2010 J. Christopher Donahue * President and Director (Principal Executive Officer) September 24, 2010 Richard A. Novak* Treasurer (Principal Financial Officer) September 24, 2010 John T. Conroy, Jr.* Director September 24, 2010 Nicholas P. Constantakis* Director September 24, 2010 John F. Cunningham* Director September 24, 2010 Maureen Lally-Green* Director September 24, 2010 Peter E. Madden Director September 24, 2010 Charles F. Mansfield, Jr. September 24, 2010 R. James Nicholson* Director September 24, 2010 Thomas O’Neill* Director September 24, 2010 John S. Walsh* Director September 24, 2010 James F. Will* Director September 24, 2010 *By Power of Attorney
